DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4, 9-15, and 17 are objected to because of the following informalities:  
In claim 3, line 2 should read in part “difference is [[an]] the oxygen”.  Appropriate correction is required.
In claim 4, line 2 should read in part “device is [[a]] the temperature”. Appropriate correction is required. 
In claim 9, line 11 should read in part “stored in a non-transitory”. Appropriate correction is required.
In claim 10, line 2 should read in part “the plurality of metrics further”. Appropriate correction is required.
In claim 10, line 6 should read in part “second metric being [[a]] the temperature”. Appropriate correction is required.
In claim 11, line 2 should read in part “instructions stored in the non-transitory”. Appropriate correction is required.
In claim 11, line 3 should read in part “controller to generate [[a]] the plurality of metrics”. Appropriate correction is required.
[[a]] the  particulate filter being less than a threshold amount or a temperature of the  particulate filter”. Appropriate correction is required.
In claim 17, line 1 should read in part “claim 16, wherein the controller further”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 3
	The indefiniteness stems from the recitation of “where the oxygen concentration difference is an oxygen concentration difference across a reductant injector”. It is unclear if the “a reductant injector” constitutes the “an emissions device” of claim 1. Additionally, it is unclear if the “a reductant injector” is the “an injector” of claim 1.

In Reference to Claim 4


In Reference to Claim 5
The indefiniteness stems from the recitation of “a diesel exhaust catalyst”. It is unclear if the “a diesel exhaust catalyst” is the same “diesel exhaust catalyst” of claim 1 or a different diesel exhaust catalyst. Additionally, if the “a diesel exhaust catalyst” of claim 5 is the same as the “a diesel exhaust catalyst” of claim 1, it is unclear how it can also be the “an emissions device” of claim 1, as the “an emissions device” of claim 1 is in addition to the “a diesel exhaust catalyst”.

In Reference to Claim 6
The claim recites the limitation "the temperature difference across the diesel exhaust catalyst" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Nieuwstadt et al. (US 2011/0023590).
In Reference to Claim 9
(See Van Neuwstadt et al., Figure 1)
Van discloses:
An engine system, comprising: 
an internal combustion engine (10); 
an after treatment system (70) coupled to the internal combustion engine (10), the after treatment system (70) including an oxidation catalyst (80), a particulate filter (86), and an injector (See Van, Paragraph [0012]); 
a first oxygen sensor (126) positioned in the after treatment system (70) upstream of the injector and a second oxygen sensor (96) positioned in the after treatment system (70) downstream of the injector (See Van, Paragraphs [0018]-[0019]); 
a first temperature sensor (88) positioned upstream of the oxidation catalyst (80) and a second temperature sensor (90) positioned downstream of the oxidation catalyst 
	and controller (12) including executable instructions stored in non-transitory memory that cause the controller (12) to generate a plurality of metrics for assessing a release from the injector (See Van, Paragraph [0012]), the plurality of metrics including a temperature difference across both of the particulate filter (86) and the oxidation catalyst (80). (See Van, Paragraphs [0024]-[0026]).
	The Examiner notes that Van discloses utilizing determination of an undesired exotherm (i.e.-undesired increase in temperature) in a region of the exhaust system. Therefore Van discloses determining the temperature change across all and each exhaust catalyst/filter component.

In Reference to Claim 12
(See Van Neuwstadt et al., Figure 1)
Van discloses:
	where the plurality of metrics further includes a change in oxygen concentration. (See Van, Paragraph [0024]).

In Reference to Claim 13
(See Van Neuwstadt et al., Figure 1)
Van discloses:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Nieuwstadt et al. (US 2011/0023590) in view of Van Nieuwstadt et al. (US 2005/0103099).
In Reference to Claim 14
(See Van’590, Figure 1)
Van’590 discloses:
	where the plurality of thresholds are based on an exhaust flow rate (See Van’590, Paragraph [0022])
Van’590 discloses the claimed invention except:
The thresholds are also based on an ambient temperature, and an ambient pressure.
Van Nieuwstadt et al. (Van’099) discloses an exhaust exotherm degradation estimation system. (See Van’099, Abstract). Van’099 discloses accounting for and adjusting exotherm calculations based on the ambient temperature and pressure. (See Van’099, Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used ambient temperature to adjust the metric condition thresholds of Van’590, as both references are directed towards exotherm calculation. One of ordinary skill in the art would have recognized that utilizing ambient temperature and pressure for the estimation of exotherm conditions would have increased the accuracy of the exotherm condition detection in the system of Van’590. (See Van’099, Abstract).

Allowable Subject Matter
Claims 1-2 and 7-8, and 16-20 are allowed.
Claims 10-11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments with respect to claim 9 that Van’590 fails to disclose a metric of a temperature difference across both of a particulate filter and a diesel exhaust catalyst, the Office respectfully disagrees.
Applicant argues that Van’590 fails to disclose a metric of a temperature difference across both of a particulate filter and a diesel exhaust catalyst. Specifically, Applicant argues that Van‘590 makes no mention of determining, using, or even considering a temperature difference across both of a particulate filter and a diesel exhaust catalyst for any purpose. However, Van’590 discloses utilizing the temperature difference in order to identify the location of an undesired exotherm. (See Van’590, Paragraph [0024]). Specifically, Van’590 discloses determining the location of an undesired exotherm (i.e.-an increase in temperature beyond what is expected) and such 
Applicant argues that dependent claims 12-14 overcome the rejection of record for at least the same reasons provided by Applicant with respect to the rejection of claim 9. Accordingly, the rejections of dependent claim 12-14 are maintained for at least the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746